PER CURIAM.
Claire Zuckerman appeals an Immediate Final Order from the Department of Agriculture informing her that her citrus trees might be destroyed if they were infected with citrus canker or were located within 1900 feet of a canker-infested tree. We affirm based upon Markus v. Fla. Dep’t. of Agriculture & Consumer Svcs., 785 So.2d 595 (Fla. 3d DCA 2001). This affirmance is without prejudice to bring an action for inverse condemnation, or to seek such oth*232er relief as is appropriate. Markus, 785 So.2d at 596.
AFFIRMED.